DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/18/21 have been fully considered but they are not persuasive. Applicant argues on pp10 of Applicant Remarks that “none of the cited references discloses or suggests, inter alia,
a communication unit that communicates with the external apparatus via the USB connection and supplies power to the external apparatus via the USB connection; and
a print control unit that causes the printing unit to perform the printing in accordance with a print command received by the communication unit via the USB connection, wherein
when the communication unit receives the print command, the print control unit causes the communication unit to transmit, via the USB connection, a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state, and
the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction” recited in the context of the remainder of the amended independent claim 1 (emphasis added, and similarly recited in the amended independent claims 4 and 7.”
In response, examiner disagrees. Ono teaches a communication unit (e.g. connector 15 Fig 1) that communicates with the external apparatus via the USB connection (e.g. the smart device 2 connects through a USB cable 3 to the USB connector 15 [0051]) and supplies the power to the external apparatus via the USB connection (e.g. and power is supplied to the smart device 2 through the USB cable 3 [0051]-[0052] [0063]); and
a print control unit (e.g. controller 11 Fig 1) that causes the printing unit to perform the printing (e.g. causes print mechanism 17 to perform the printing [0054])  in accordance with a print command received by the communication unit via the USB connection (e.g. in accordance 
when the communication unit receives the print command (e.g. yes Fig 2 S5), the print control unit causes the communication unit to transmit, via the USB connection, a 0v to the external device 2 (e.g. the print control unit causes the communication unit to transmit via cable 3 of Fig 1 0 V to the external device 2 [0076]-[0077] Fig 2 S8), and
the printing unit performs the printing (e.g. execute the print command Fig 2 S10 [0076]) after the print control unit causes the communication unit to transmit the 0v (e.g. after controller 11 causes USB connector 15 to transmit the 0v as suggested in Fig 2 S8 [0076]).
Even though when the communication unit receives the print command, the print control unit causes the communication unit to transmit 0 V to the external device 2 [0076]-[0077], he fails to teach  wherein when the communication unit receives the print command, the print control unit causes the communication unit to transmit a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state and the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction.

Kumakura teaches a printer 10 wherein when a printing unit performs the printing (e.g. when recording unit 12 Fig 3 performs printing, as suggested in [0035], Fig 7), a print control unit (e.g. CPU 41 Fig 3) causes a communication unit (e.g. network controlling section 51 Fig 3 [0043]) to transmit a power-saving-enabling instruction (e.g. to transmit an instruction to shift to a power-saving mode, as suggested in [0032], [0080]-[0081]) that instructs an external apparatus to enter a power saving state (e.g. that instructs another printer 10 i.e. the external device to enter a power-saving mode, [0032], [0080]-[0084]).
Uno and Kumakura are analogous art because they all pertain to the control of power supply of printing devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Uno with the teachings of Kumakura to include: wherein when the communication unit receives the print command, the print control unit causes the communication unit to transmit a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state and the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction, as suggested by Kumakura. The benefit of the modification would be to ensure a better printing experience to users of the printing system, to conserve energy and to prevent over usage of power for the system as a whole (so that total power consumption does not exceed a predetermined threshold, paragraph 5, Kumakura).
Examiner believes that the applied prior art, as a whole, still teaches all the limitations as currently presented and therefore maintains his rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (US 2016/0267367) in view of Kumakura (US 2009/0070604).
With respect to claim 1 (similarly claim 7), Uno teaches a printer apparatus (e.g. thermal printer 1 Fig 1 [0041]) connected by USB to an external apparatus (e.g. connected by USB connector 15 Fig 1 to external device 2 Fig 1 as suggested in [0051]-[0052]), the printer apparatus comprising:
a power supply device (e.g. power supply 14 Fig 1) that supplies power (e.g. power supply 14 Fig 1 that supplies power [0050]);
a printing unit (e.g. print mechanism 17 Fig 1) that performs printing (e.g. that prints [0054]);
a communication unit (e.g. connector 15 Fig 1) that communicates with the external apparatus via the USB connection (e.g. the smart device 2 connects through a USB cable 3 to the USB connector 15 [0051]) and supplies the power to the external apparatus via the USB connection (e.g. and power is supplied to the smart device 2 through the USB cable 3 [0051]-[0052] [0063]); and
a print control unit (e.g. controller 11 Fig 1) that causes the printing unit to perform the printing (e.g. causes print mechanism 17 to perform the printing [0054])  in accordance with a print command received by the communication unit via the USB connection (e.g. in accordance with a print command received by the communication unit as suggested in [0043]-[0044], Fig 2 [0068]-[0070], [0076]), wherein
when the communication unit receives the print command (e.g. yes Fig 2 S5), the print control unit causes the communication unit to transmit, via the USB connection, a 0v to the  (e.g. the print control unit causes the communication unit to transmit via cable 3 of Fig 1 0 V to the external device 2 [0076]-[0077] Fig 2 S8), and
the printing unit performs the printing (e.g. execute the print command Fig 2 S10 [0076]) after the print control unit causes the communication unit to transmit the 0v (e.g. after controller 11 causes USB connector 15 to transmit the 0v as suggested in Fig 2 S8 [0076]).

Even though when the communication unit receives the print command, the print control unit causes the communication unit to transmit 0 V to the external device 2 [0076]-[0077], he fails to teach  wherein when the communication unit receives the print command, the print control unit causes the communication unit to transmit a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state and the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction.
Kumakura teaches a printer 10 wherein when a printing unit performs the printing (e.g. when recording unit 12 Fig 3 performs printing, as suggested in [0035], Fig 7), a print control unit (e.g. CPU 41 Fig 3) causes a communication unit (e.g. network controlling section 51 Fig 3 [0043]) to transmit a power-saving-enabling instruction (e.g. to transmit an instruction to shift to a power-saving mode, as suggested in [0032], [0080]-[0081]) that instructs an external apparatus to enter a power saving state (e.g. that instructs another printer 10 i.e. the external device to enter a power-saving mode, [0032], [0080]-[0084]).
Uno and Kumakura are analogous art because they all pertain to the control of power supply of printing devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Uno with the teachings of Kumakura to include: wherein when the communication unit receives the print command, the print control unit causes the communication unit to transmit a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state and the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction, as suggested by Kumakura. The benefit of the modification would be to ensure a better printing experience to users of the printing system, to conserve energy and to prevent over usage of power for the system as a whole (so that total power consumption does not exceed a predetermined threshold, paragraph 5, Kumakura).
 With respect to claim 2 (similarly claim 8), Uno in view of Kumakura teaches the printer apparatus according to claim 1, wherein the print control unit causes the printing unit to perform the printing after confirming that the external apparatus entered the power saving state (Kumakura e.g. CPU 41 causes the recording unit 12 to perform the printing of J2 of Fig 7 after confirming that printer 4 i.e. external device entered the power saving mode, [0084]-[0087] i.e. receiving the power-saving mode shift completion signal from MFP 4, the Multi-Functional Peripheral (2) commences the implementation of the print job J2 invested into its own apparatus (time T3) [0084] also [0087] for MFP 1).
With respect to claim 3 (similarly claim 9), Uno in view of Kumakura teaches the printer apparatus according to claim 1, wherein the print control unit causes the communication unit to transmit a power-saving cancellation instruction that cancels the power saving state when the printing unit completes the printing (e.g. Kumakura e.g. at time T7 when completing the implementation of the print job J1, the Multi-Functional Peripheral (1) transmits a resumption allowance signal [0088]-[0089] whereby the resumption allowance signal cancels the power-saving mode).
With respect to claim 4, Uno teaches a printer system (e.g. the printing system of Fig 1) comprising:

an external apparatus (e.g. and external device 2 Fig 1 [0041]-[0042]), wherein the external apparatus comprises
a first communication unit (e.g. a communicator [0042] i.e. a first communication unit) that is connected by a_USB connection to the printer apparatus and receives the power from the printer apparatus (e.g. that connected to USB connector 15 Fig 1 and receives the power from the thermal printer 1 [0051]),
a communication control unit (inherently external smart  device 2 has a processor in order to control communication such as the print command discussed in paragraph 69 and the data discussed in paragraph 53) that causes the first communication unit to transmit a print command via the USB connection (e.g. that causes the communicator of [0042] to transmit a print command, see [0043]-[0044] via cable 3), and 
the printer apparatus comprises
a printing unit (e.g. print mechanism 17 Fig 1) that performs printing (e.g. that prints [0054]),
 a second communication unit (e.g. connector 15 Fig 1 i.e. a second communication unit)  that is connected by the USB connection to the external apparatus and supplies the power to the external apparatus (e.g. that is connected by USB to the external device 2, see Fig 1, and supplies the power to external device 2 [0051]-[0052] [0063]), and
via the USB connection (e.g. in accordance with the print command received by the second communication unit as suggested in [0043]-[0044], Fig 2 [0068]-[0070], [0076]) wherein
the print control unit causes the second communication unit to transmit 0 V to the external device 2 via the USB connection (e.g. the print control unit causes the communication unit to transmit via cable 3 of Fig 1 0 V to the external device 2 [0076]-[0077] Fig 2 S8) when the communication unit receives the print command (e.g. yes Fig 2 S5), and
the printing unit performs the printing (e.g. execute the print command Fig 2 S10 [0076]) after the print control unit causes the communication unit to transmit the 0v (e.g. after controller 11 causes USB connector 15 to transmit the 0v as suggested in Fig 2 S8 [0076]).
However, Uno fails to teach a power control unit that causes the external apparatus to enter a power saving state when a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state is received by the first control unit via the USB connection, and wherein
the print control unit causes the second communication unit to transmit the power-saving-enabling instruction via the USB connection when the communication unit receives the print command, and
the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction.
Kumakura teaches a printing system comprising MFPs 10 Fig 1 and/or MFP 1-4 Fig 7 whereby MFP 3 and 4 i.e. external device comprise: a power control unit (e.g. CPU 41 Fig 3) that causes the external apparatus (e.g. that causes MFP 3 and/or 4 Fig 7) to enter a power saving state (e.g. to enter a power-saving mode) when a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state is received by the first control unit (e.g. when a power-saving mode shift inquiry signal that instructs the MFP 3 and/or 4 to enter a 
Uno and Kumakura are analogous art because they all pertain to printing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify the external device 2 and the thermal printer 1 of Uno with the teachings of Kumakura to include: a power control unit that causes the external apparatus to enter a power saving state when a power-saving-enabling instruction that instructs the external apparatus to enter a power saving state is received by the first control unit via the USB connection, and wherein the print control unit causes the second communication unit to transmit the power-saving-enabling instruction via the USB connection when the communication unit receives the print command, and the printing unit performs the printing after the print control unit causes the communication unit to transmit the power-saving-enabling instruction, as suggested by Kumakura. The benefit of the modification would be to ensure a better printing experience to users of the printing system to conserve energy and to prevent over usage of power for the system as a whole (so that total power consumption does not exceed a predetermined threshold, paragraph 5, Kumakura).

With respect to claim 5, Uno in view of Kumakura teaches the printer system according to claim 4, wherein the print control unit causes the printing unit to perform the printing after confirming that the external apparatus entered the power saving state (Kumakura e.g. CPU 41 causes the recording unit 12 to perform the printing of J2 of Fig 7 after confirming that printer 4 i.e. external device entered the power saving mode, [0084]-[0087] i.e. receiving the power-saving mode shift completion signal from MFP 4, the Multi-Functional Peripheral (2) commences the implementation of the print job J2 invested into its own apparatus (time T3) [0084] also [0087] for MFP 1)..
With respect to claim 6, Uno in view of Kumakura teaches the printer system according to claim 4, wherein the print control unit causes the second communication unit to transmit a power-saving cancellation instruction that cancels the power saving state when the printing unit completes the printing (e.g. Kumakura e.g. at time T7 when completing the implementation of the print job J1, the Multi-Functional Peripheral (1) transmits a resumption allowance signal [0088]-[0089] whereby the resumption allowance signal cancels the power-saving mode).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675